               Case 1:20-cv-02543-JMF Document 21 Filed 06/26/20 Page 1 of 2
                                                                                        ATTORNEYS AT LAW
                                                                                        90 PARK AVENUE
                                                                                        NEW YORK, NY 10016-1314
                                                                                        212.682.7474 TEL
                                                                                        212.687.2329 FAX
                                                                                        WWW.FOLEY.COM

                                                                                        WRITER’S DIRECT LINE
                                                                                        212.338.3401
                                                                                        pwang@foley.com EMAIL


                                                             June 26, 2020


VIA ECF
The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

                   Re:     Bravia Capital Partners, Inc. v. Hong Kong Bohai Leasing Asset
                           Management Corp. Limited, et al., Case No. 1:20-cv-02543 (JMF)

Dear Judge Furman:

                In the age of the coronavirus crisis, it can sometimes feel like time is standing still
when in reality the months are whizzing past us at warp speed. Yet the Defendants seem content
believing that time in fact froze solid sometime in March, around when this action was filed. They
have stalled discovery, refusing even to hold a Rule 26(f) conference.1 I write now to bring the
Defendants’ clear violation of Rule 26(f) to the Court’s attention.

                We represent Bravia Capital Partners, Inc. (“Bravia”), which filed its complaint in
this lawsuit on March 24, 2020. The complaint seeks to hold Defendants accountable for breaches
of contracts between the parties. Defendants moved to dismiss the complaint (their motion was filed
on May 29, 2020), and Bravia filed its opposition on June 19, 2020. Defendants’ reply is due on
June 26, 2020. At no time did the Court stay discovery in this case, nor have Defendants moved the
Court for such relief.

               Despite the absence of any stay, Defendants refuse to join Bravia in taking the first
steps needed to commence discovery under the Federal Rules of Civil Procedure. On June 24, 2020,
counsel for Defendants advised Bravia’s counsel that they would not agree to confer pursuant to
Rule 26(f) because they believe discovery is “premature” in light of their pending motion. They also
appear to believe that, since the Court adjourned the initial status conference originally scheduled for
June 30, 2020 (ECF No. 18), there is no present need to have a Rule 26(f) conference.

               Defendants’ are mistaken on both points. First, the filing of a motion to dismiss does
not automatically stay discovery. Kirschner v. J.P. Morgan Chase Bank, N.A., No.
17CIV6334PGGSLC, 2020 WL 230183, at *2 (S.D.N.Y. Jan. 15, 2020); Mirra v. Jordan, No.

           1
          As Defendants must surely be aware, “[a] party may not seek discovery from any source before the parties
have conferred as required by Rule 26(f). . . .” Fed. R. Civ. P. 26(d)(1).
 AUSTIN                  DETROIT               MEXICO CITY             SACRAMENTO            TAMPA
 BOSTON                  HOUSTON               MIAMI                   SAN DIEGO             WASHINGTON, D.C.
 CHICAGO                 JACKSONVILLE          MILWAUKEE               SAN FRANCISCO         BRUSSELS
 DALLAS                  LOS ANGELES           NEW YORK                SILICON VALLEY        TOKYO
 DENVER                  MADISON               ORLANDO                 TALLAHASSEE
                                                                                                                  4826-2684-8449.1
             Case 1:20-cv-02543-JMF Document 21 Filed 06/26/20 Page 2 of 2




June 26, 2020
Page 2


15CV4100ATKNF, 2016 WL 889559, at *2 (S.D.N.Y. Mar. 1, 2016). And while Defendants
certainly could have requested a stay pursuant to Rule 26(c), they have not done so. Second,
Defendants’ foot-dragging violates the plain text of Rule 26(f), which requires the parties to confer
“as soon as practicable” after the commencement of a litigation. Fed. R. Civ. P. 26(f)(1). Though
the rule also states that the parties must confer at least twenty-one days prior to the initial status
conference, this is merely an outer bound. It does not license Defendants to impede discovery by
holding out on meeting until the eleventh hour. See AFT Michigan v. Project Veritas, 294 F. Supp.
3d 693, 694 (E.D. Mich. 2018) (granting motion compelling defendants to participate in a Rule 26(f)
conference, even though a motion to dismiss was pending and the court had not yet scheduled an
initial status conference).

               In light of Defendants’ refusal to engage in discovery, Bravia respectfully requests
the Court to enter an order confirming what Rule 26(f) plainly requires: that Defendants must confer
with Bravia “as soon as practicable.”2 In the alternative, Bravia respectfully requests that the Court
schedule a conference to address this discovery dispute.

               Pursuant to Rule 2., C. of Your Honor’s Individual Rules and Practices in Civil
Cases, I represent that, on June 23, 2020, and on June 24, 2020, an associate from my firm,
Benjamin I. Bassoff, spoke with Defendants’ counsel of record, Kimberly A. Havlin, about
scheduling a Rule 26(f) conference, and that Ms. Havlin declined to do so.

                                                           Very truly yours,

                                                           /s/ Peter N. Wang

                                                            Peter N. Wang

                                  Application DENIED without prejudice to renewal. The parties should meet and
cc: Counsel of Record             confer after the motion is fully briefed and, if agreement cannot be reached on
                                  whether and to what extent discovery should proceed, Plaintiff may renew its
                                  motion. The Clerk of Court is directed to terminate ECF No. 20. SO ORDERED.




                                  June 26, 2020

         2
           To be clear, though Bravia has styled this letter as a “letter-motion” pursuant to Your Honor’s rules, Bravia
carries no burden here. It does not need to disprove the existence of, or necessity for, a stay in discovery when
Defendants’ have not moved for a stay, and the Court has not otherwise ordered one.




                                                                                                                    4826-2684-8449.1
